 



Exhibit 10.4
CUSTODY AGREEMENT
     This Custody Agreement (this “Agreement”) dated as of November 30, 2007 is
made by and among Brookshire Raw Materials U.S. Trust, a Delaware statutory
trust (the “Trust”) acting for and on behalf of each Fund (as defined below),
Brookshire Raw Materials Management, LLC (the “Managing Owner”) and JPMorgan
Chase Bank, N.A., in its capacity as custodian hereunder (the “Custodian”).
     WHEREAS, the Trust is a Delaware statutory trust organized under 12 Del.
Chapter 3801 et seq. (as amended from time to time, the “Delaware Trust Act”)
composed of the following separate and distinct series (subject to such series
receiving sufficient funding to commence trading and for so long as such series
continues trading thereafter), referred to as the Brookshire Raw Materials
(U.S.) Core USD Fund, Brookshire Raw Materials (U.S.) Core CDN Fund, Brookshire
Raw Materials (U.S.) Agriculture USD Fund, Brookshire Raw Materials (U.S.)
Agriculture CDN Fund, Brookshire Raw Materials (U.S.) Metals USD Fund,
Brookshire Raw Materials (U.S.) Metals CDN Fund, Brookshire Raw Materials (U.S.)
Energy USD Fund, Brookshire Raw Materials (U.S.) Energy CDN Fund, Brookshire Raw
Materials (U.S.) Accelerated Core USD Fund, and the Brookshire Raw Materials
(U.S.) Accelerated Core CDN Fund (each such series that receives sufficient
funding to commence trading and for so long as such series continues trading, a
“Fund” and collectively, the “Funds”), with Funds whose names includes “USD
Fund” being denominated in U.S. Dollars and Funds whose names includes “CDN
Fund” being denominated in Canadian Dollars;
     WHEREAS, the Managing Owner serves as the sole managing owner of the Trust
and has complete management authority over the Trust;
     WHEREAS, the Trust and the Managing Owner wish to set up a (i) US Dollar
denominated account (the “US Main Cash Account”) into which cash for the USD
Funds will be initially deposited and upon the written instruction of the
Managing Owner moved into the USD Fund accounts specified in such written notice
and (ii) Canadian Dollar denominated account (the “Canadian Main Cash Account”)
into which cash for the Canadian Funds will be initially deposited and upon the
written instruction of the Managing Owner moved into the Canadian Fund accounts
specified in such written notice; and
     WHEREAS, the Trust and the Managing Owner wish to set forth the terms and
conditions pursuant to which JPMorgan Chase Bank, N.A. shall serve as custodian
of securities owned by the USD Funds (the “US Securities”) and the CDN Funds
(the “Canadian Securities”) (other than commodity futures contracts and forward
contracts held in custody by each Fund’s futures commission merchants) (the US
Securities and Canadian Securities (other than commodity futures contracts and
forward contracts) (collectively referred to as “Investments”), cash and other
assets of each Fund, collectively, “Assets”).
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants hereinafter set forth, the parties hereto agree as follows:

1



--------------------------------------------------------------------------------



 



     1. Appointment.
          (a) The Trust and the Managing Owner hereby appoint the Custodian as
custodian in respect of each Fund for the purposes set forth herein, and the
Custodian hereby accepts such appointment and agrees to establish and maintain
(a) the US Main Cash Account (in the case of a USD Fund) and the Canadian Main
Cash Account (in the case of a CDN Fund) and (b) one or more segregated
securities and cash accounts for each Fund to hold either US Assets or Canadian
Assets for such Fund (with each such account being separate and distinct with
respect to each Fund) in which Custodian will hold the respective Assets of each
Fund as provided herein, in each case upon the terms and subject to the
conditions set forth herein. Each such account shall be in the name of the
applicable Fund.
          (b) Each Fund will deliver to the Custodian all Assets owned by it,
and all payments of income, payments of principal or capital distributions
received by it with respect to all Investments owned by such Fund from time to
time. The Custodian shall not be under any duty or obligation to require any
Fund to deliver to it any Assets owned by any Fund and shall have no
responsibility or liability for or on account of Assets not so delivered.
          (c) The Custodian may from time to time in accordance with this
Agreement appoint one or more domestic sub-custodians, foreign sub-custodians
and interim sub-custodians to act on behalf of Custodian for each Fund
(collectively, the “Sub-Custodians”). Sub-Custodians may include branches and
affiliates of the Custodian.
          (d) All Assets of each Fund delivered to the Custodian, any
Sub-Custodian or its agents shall be administered as provided in this Agreement.
The duties of the Custodian with respect to each Fund’s delivered Assets shall
be only as set forth expressly in this Agreement and no other duties shall be
implied.
     2. Initial Deposit of Assets. The initial deposit of Assets for each Fund
shall consist of funds transferred from the subscription escrow account for such
Fund that is held by JPMorgan Chase Bank, N.A., in its capacity as the escrow
agent (in such capacity, the “Escrow Agent”) pursuant to that certain
Subscription Escrow Agreement dated October 12, 2007 (the “Subscription Escrow
Agreement”), following the Initial Closing (as defined in the Subscription
Escrow Agreement) for such Fund
     3. Additional Deposits of Assets.
          (a) From time to time following the Initial Closing of a Fund, one or
more additional persons or entities may subscribe to such Fund (each, an
“Additional Subscription”). Proceeds of each Additional Subscription shall be
deposited with the Custodian in the US Main Cash Account (in the case of a US
dollar subscription) or the Canadian Main Cash Account (in the case of a
Canadian dollar subscription), and from there moved into the appropriate USD
Fund account or Canadian Fund account only upon the written instruction of the
Managing Owner.

2



--------------------------------------------------------------------------------



 



          (b) The Managing Owner shall instruct subscribers and prospective
subscribers to make checks for subscriptions payable to the order of “JPMorgan
Chase Bank, NA as Custodian for Brookshire Raw Materials” or send wire transfers
for subscriptions directly to the Custodian in accordance with the instructions
set forth on Schedule 2 attached hereto. If Custodian receives any U.S. dollar
checks that are sent to the Custodian but not made payable in conformity to this
Section 3(b), the Custodian shall promptly notify the Managing Owner and shall
not deposit the same into the US Main Cash Account (in the case of a US dollar
subscription). The Managing Owner shall then be entitled to work with the
transmitter of such check for a period not to exceed five (5) Business Days (as
hereinafter defined). In the event that the Managing Owner is unable to have
such defect remedied within such five (5) Business Day period, the Custodian
shall reject such checks and return them to their sender. Any wires that are
sent to the Custodian or the Sub-Custodian but not made payable in conformity to
this Section 3(b) shall not be deposited to the US Main Cash Account (in the
case of a US dollar subscription) or to the Canadian Main Cash Account (in the
case of a Canadian dollar subscription) but shall be rejected by the Custodian
or the Sub-Custodian, as applicable.
          (c) For any U.S. dollar check returned unpaid to the Custodian, such
unpaid amount shall be debited against the US Main Cash Account and the
Custodian shall promptly notify the Managing Owner thereof and return the
returned check to the sender thereof.
     4. Instructions.
          (a) Unless otherwise explicitly indicated herein, the Custodian shall
perform its duties pursuant to written instructions provided to the Custodian by
the Managing Owner (“Instructions”). Instructions shall be valid only if given
by an authorized person listed on Schedule 4 (an “Authorized Person”).
Instructions may be transmitted by the Managing Owner to the Custodian only in
writing. The Custodian shall follow such written Instructions; provided, that
(i) the Custodian shall have no liability for shipping and insurance costs
associated therewith, and (ii) full payment shall have been made to the
Custodian of its compensation, costs, expenses and other amounts to which it is
entitled to under this Agreement.
          (b) The Custodian may treat any Authorized Person as having full
authority of the Managing Owner to issue Instructions hereunder unless
Schedule 4 contains explicit limitations as to said authority. The Custodian
shall be entitled to rely upon the authority of Authorized Persons until it
receives appropriate written notice from the Managing Owner to the contrary.
          (c) The applicable Authorized Person shall be responsible for assuring
the adequacy and accuracy of Instructions. Particularly, upon any acquisition or
disposition or other dealing in the applicable Fund’s Investments and upon any
delivery and transfer of any Investment or moneys, the Authorized Person
initiating such Instruction shall give the Custodian an Instruction with
appropriate detail, including, without limitation:

3



--------------------------------------------------------------------------------



 



          (i) The transaction date, and the date and location of settlement;
          (ii) The specification of the type of transaction;
          (iii) A description of the Assets in question, including, as
appropriate, quantity, price per unit, amount of money to be received or
delivered, currency information and identifying number such as a CUSIP, SEDOL or
ISIN number. The Custodian shall be entitled to rely on such descriptive
information as controlling notwithstanding any inconsistency contained in such
Instruction, particularly with respect to the description of the security in
question; and
          (iv) The name of the broker and broker number or similar entity and
number concerned with execution of the transaction (if applicable).
          (d) If the Custodian believes an Instruction to be either unclear or
incomplete, the Custodian may give prompt notice of such determination to the
Managing Owner, and the Managing Owner shall thereupon amend or otherwise reform
such Instruction. In such event, the Custodian shall have no obligation to take
any action in response to the Instruction initially delivered until the
redelivery of an amended or reformed Instruction.
     5. Safekeeping of Fund Assets.
          (a) General. The Custodian shall keep safely the Assets of each Fund
that have been delivered to the Custodian and from time to time shall accept
delivery of Assets of each Fund for safekeeping.
          (b) Use of Securities Depositories. The Custodian may deposit and
maintain the US Securities in (i) The Depository Trust Company, (ii) the
Participants Trust Company, (iii) any book-entry system as provided in Subpart O
of Treasury Circular No. 300, 31 CFR 306, Subpart B of 31CFR Part 350, or the
book-entry regulations of federal agencies substantially in the form of Subpart
O, or (iv) any other domestic clearing agency registered with the Securities and
Exchange Commission (the “SEC”) under Section 17A of the Securities Exchange Act
of 1934, as amended, which acts as a securities depository and whose use the
Trust has previously approved (each of the foregoing being referred to in this
Agreement as a “Securities Depositary”), appointed by the Custodian either
directly or through one or more Sub-Custodians. US Securities held in a
Securities Depository shall be held (i) subject to the agreement, rules,
statement of terms and conditions or other document or conditions effective
between the Securities Depository and the Custodian, or the Sub-Custodian as the
case may be, and (ii) in an account for each Fund or in bulk segregation in an
account maintained for the non-proprietary assets of the entity holding such US
Securities in the Depository. If market practice or the rules and regulations of
the Securities Depository prevent the Custodian, Sub-Custodian or (any agent of
either) from holding its client assets in such a separate account, the
Custodian, Sub-Custodian or other agent shall as appropriate segregate such
Investments for benefit of the applicable Fund or for the benefit of clients

4



--------------------------------------------------------------------------------



 



of the Custodian generally on its own books. The parties understand that
Canadian Securities held by the Custodian, Sub-Custodian or other agent will not
be held in the above-mentioned Securities Depositories.
          (c) Certificated Assets. Investments which are certificated may be
held in registered or bearer form: (i) in the Custodian’s vault; (ii) in the
vault of a Sub-Custodian or an agent of the Custodian; or (iii) in an account
maintained by the Custodian Sub-Custodian or, in the case of US Securities, by
an agent at a Securities Depository; all in accordance with customary market
practice in the jurisdiction in which any Investments are held, in the name of
and for the applicable Fund.
          (d) Registered Assets. Investments which are registered may be
registered in the name of the applicable Fund or a nominee (other than a nominee
of the Custodian or Sub-Custodian) for any of the foregoing, and may be held in
any manner set forth in Section 3(b) above without any identification of
fiduciary capacity in such registration.
          (e) Book Entry Assets. Investments which are represented by book-entry
may be so held in an account maintained by a book-entry agent on behalf of the
Custodian or another agent of the Custodian, or a Securities Depository.
          (f) Replacement of Lost Investments. In the event of a loss of any
Investments for which the Custodian is responsible under the terms of this
Agreement, the Custodian shall replace such Investment, or in the event that
such replacement cannot be effected, the Custodian shall pay to the applicable
Fund the fair market value of such Investment based on the last available price
as of the close of business in the relevant market on the date that a claim was
first made to the Custodian with respect to such loss, or, if less, such other
amount as shall be agreed by the parties as the date for settlement.
     6. Additional Duties of the Custodian. The Custodian shall perform the
following duties with respect to Investments of each Fund.
          (a) Purchase of Investments. Pursuant to Instructions, Investments for
a Fund purchased for the account of such Fund shall be paid for (i) against
delivery thereof to the Custodian, a Sub-Custodian, either directly or through a
clearing corporation or a Securities Depository (in accordance with the rules of
such Securities Depository or such clearing corporation), or (ii) otherwise in
accordance with an Instruction, applicable law, generally accepted trade
practices, or the terms of the instrument representing such Investment.
          (b) Sale of Investments. Pursuant to Instructions, Investments sold
for the account of a Fund shall be delivered (i) against payment therefor, by
check or by bank wire transfer, (ii) by credit to the account of the Custodian
or a Sub-Custodian with a clearing corporation or a Securities Depository (in
accordance with the rules of such Securities Depository or such clearing
corporation), or (iii) otherwise in accordance with an Instruction, applicable
law, generally accepted trade practices, or the terms of the instrument
representing such Investment.

5



--------------------------------------------------------------------------------



 



          (c) Contractual Obligations and Similar Investments. From time to
time, a Fund’s Investments may include Investments that are not ownership
interests as may be represented by certificate (whether registered or bearer),
by entry in a Securities Depository or by book entry agent, registrar or similar
agent for recording ownership interests in the relevant Investment. If a Fund
shall at any time acquire such Investments, including without limitation deposit
obligations, the Custodian shall (i) receive and retain, to the extent the same
are provided to the Custodian, confirmations or other documents evidencing the
arrangement; and (ii) perform on such Fund’s account in accordance with the
terms of the applicable arrangement, but only to the extent directed to do so by
Instruction. The Custodian shall have no responsibility for agreements running
to such Fund as to which it is not a party other than to retain, to the extent
the same are provided to the Custodian, documents or copies of documents
evidencing the arrangement and, in accordance with Instruction, to include such
arrangements in reports made to such Fund.
          (f) Surrender of Securities. As directed by Instruction, the Custodian
may surrender securities: (i) in temporary form for definitive securities;
(ii) for transfer into the name of an entity allowable under Section 3(d); and
(iii) for a different number of certificates or instruments representing the
same principal amount of indebtedness.
          (g) Income Collection. Unless otherwise directed by Instruction, the
Custodian shall receive any amount due and payable to each Fund with respect to
Investments and promptly credit the amount collected to such Fund’s account;
provided, however, that the Custodian shall not be responsible for: (i) the
collection of amounts due and payable with respect to Investments that are in
default or (ii) the collection of cash or security entitlements with respect to
Investments that are not registered in the name of the Custodian, a
Sub-Custodian or a nominee thereof. The Custodian is hereby authorized to
endorse and deliver any instrument required to be so endorsed and delivered to
effect collection of any amount due and payable to a Fund with respect to
Investments. Where dividends, interest or other entitlements or benefits arise
in relation to the Assets held in any pooled account together with assets held
by the Custodian for other clients, the Custodian will allocate to the Fund for
whom it holds such Assets a pro rata share in such entitlements in proportion to
the pro rata share of the pooled account assets held for the benefit of such
Fund. Where an allocation of a pro rata entitlement would otherwise require the
Custodian to allocate a fraction of a currency unit or other asset to the
relevant Fund, such fraction may be retained by the Custodian as an additional
fee.
          (h) Taxes.
          (i) Each Fund shall be liable for all taxes, assessments, duties and
other governmental charges, including any interest or penalty with respect
thereto (collectively, “Taxes”), with respect to any Assets held on behalf of a
Fund or any transaction related thereto. In accordance with Section 13, the
Custodian shall be indemnified by the Trust and the applicable Fund(s) for the
amount of any Tax that the Custodian, Sub-Custodian or any other withholding
agent is required under applicable laws (whether by assessment or otherwise) to
pay on behalf of, or in respect of income earned by or payments or distributions

6



--------------------------------------------------------------------------------



 



made to or for the account of the Trust or a Fund (including any payment of Tax
required by reason of an earlier failure to withhold). In the event that the
Custodian or Sub-Custodian is required under applicable law to pay any Tax on
behalf of a Fund with respect to interest earned on cash deposits, the Custodian
is hereby authorized to withdraw cash from any US Cash Account or Canadian Cash
Account for that particular Fund only, in the amount required to pay such Tax
and to use such cash, for the timely payment of such Tax in the manner required
by applicable law. If the aggregate amount of cash in all cash accounts for that
particular Fund is not sufficient to pay such Tax, the Custodian shall promptly
notify the Managing Owner of the additional amount of cash (in the appropriate
currency) required, and the Managing Owner shall directly deposit such
additional amount in the appropriate cash account for that Fund promptly after
receipt of such notice, for use by the Custodian as specified herein.
          (ii) The Custodian and each Sub-Custodian shall be indemnified in
accordance with Section 13 in respect of any liability arising from any
under-withholding or underpayment of any Tax which results from the inaccuracy
or invalidity of any such forms or other documentation, and such obligation to
indemnify the Custodian and each Sub-Custodian shall survive the resignation or
removal of the Custodian or the termination of this Agreement.
          (iii) All interest earned on cash deposited with the Custodian under
this Agreement by a particular Fund shall be allocated and reported by the
Custodian to the IRS as income of such Fund. The Custodian shall file U.S.
information returns based on the income of each Fund and will withhold any taxes
as are required by any law or regulation then in effect. The parties hereto
acknowledge and agree that (A) the Custodian will only be reporting under U.S.
law, and (B) the Custodian will not report any income earned by a Fund under
this Agreement to any subscriber.
          (j) Transaction Records.
          (i) The Custodian shall furnish to the Managing Owner and the Trust
(on behalf of each Fund), on a monthly basis, a statement setting forth daily
transactions and a monthly summary of all transfers to or from each account
maintained by the Custodian (either directly or through a Sub-Custodian) on
behalf of each Fund.
          (ii) Receipt, investment and reinvestment of the Assets shall be
confirmed by the Custodian as soon as practicable by account statement, and any
discrepancies in any such account statement shall be noted by the Managing Owner
or the Trust to Custodian within thirty (30) calendar days after receipt
thereof. Failure to inform the Custodian in writing of any discrepancies in any
such account statement within said thirty (30) day period shall conclusively be
deemed confirmation of such account statement in its entirety.

7



--------------------------------------------------------------------------------



 



     7. Cash Accounts, Deposits and Money Movements. Subject to the terms and
conditions set forth in this Section 7, the Trust and the Managing Owner each
hereby authorize the Custodian to open and maintain on behalf of each Fund, with
itself, or with a Sub-Custodian US dollar cash accounts and Canadian dollar cash
accounts, or in such other cash account(s) to hold other currencies, as the
Managing Owner shall from time to time request by Instruction, as shall be
acceptable to the Custodian.
          (a) Types of Cash Accounts. Cash accounts opened on the books of the
Custodian shall be opened in the name of the applicable Fund. Such accounts
collectively shall be a deposit obligation of the Custodian and shall be subject
to the terms of this Section 7 and the general liability provisions contained in
Section 9.
          (b) Payments and Credits with Respect to Cash Accounts. The Custodian
shall make payments from or deposits to any of said accounts in the course of
carrying out its administrative duties, including but not limited to income
receipt with respect to a Fund’s Investments, and otherwise in accordance with
Instructions. The Custodian shall be required to credit amounts to the cash
accounts only when moneys are actually received in cleared funds in accordance
with banking practice in the country and currency of deposit. Any credit made to
any cash account before actual receipt of cleared funds shall be provisional and
may be reversed by the Custodian in the event such payment is not actually
collected.
          (c) Foreign Exchange Transactions. The Custodian may be asked to
exchange currencies of the United States with other currencies.
          (d) Custodian’s Rights. The Custodian shall not be obligated to make
any advance or to allow an advance to occur to a Fund, and in the event that the
Custodian does make or allow an advance, any such advance and any transaction
giving rise to such advance shall be for the account and risk of the applicable
Fund and shall not be deemed to be a transaction undertaken by the Custodian for
its own account and risk. If such advance shall have been made or allowed by any
other person, the Custodian may assign all or part of its security interest and
any other rights granted to the Custodian hereunder to such other person. If the
applicable Fund shall fail to repay the costs of such advance when due, the
Custodian or its assignee, as the case may be, shall be entitled to a portion of
the available cash balance in any cash account of such Fund equal to such costs,
and the Fund authorizes the Custodian, on behalf of such Fund, to withdraw an
amount equal to such advance costs irrevocably to such other person, and to
dispose of any Assets in such Account to the extent necessary to make such
payment. Any Investments and funds credited to accounts subject to this
Agreement created pursuant hereto shall be treated as financial assets credited
to securities accounts under Articles 8 and 9 of the Uniform Commercial Code as
in effect in the State of New York from time to time. Accordingly, the Custodian
shall have the rights and benefits of a secured creditor that is a securities
intermediary under such Articles 7 and 8.

8



--------------------------------------------------------------------------------



 



     8. Responsibilities of the Custodian.
          (a) General. In performing its duties and obligations hereunder, the
Custodian shall use reasonable care under the facts and circumstances prevailing
in the market. Subject to the specific provisions of this Section 8, the
Custodian shall be liable for any direct damage or loss incurred by any Fund for
which of the Custodian’s or a Sub-Custodian’s gross negligence or willful
misconduct was a primary cause of such damage or loss as determined by a court
of competent jurisdiction. In no event shall the Custodian be liable hereunder
for any special, indirect, punitive or consequential damages arising out of,
pursuant to or in connection with this Agreement (including but not limited to
lost profits), even if the Custodian has been advised of the possibility of such
damages. It is agreed that the Custodian shall have no duty to assess the risks
inherent in any Fund’s Investments or to provide investment advice with respect
to such Investments and that any Fund as principal shall bear any risks
attendant to particular Investments such as failure of counterparty or issuer.
The Custodian shall have no liability in its capacity as Custodian under and no
duty to inquire as to the provisions of any agreement other than this Custody
Agreement. The Custodian may rely upon and shall not be liable for acting or
refraining from acting upon any written notice, instruction or request furnished
to it hereunder and believed by it to be genuine and to have been signed or
presented by the proper party or parties. The Custodian shall be under no duty
to inquire into or investigate the validity, accuracy or content of any such
document. The Custodian shall have no duty to solicit any payments which may be
due it or the Account. The Custodian may execute any of its powers and perform
any of its duties hereunder directly or through Sub-Custodians, agents or
attorneys (and shall be liable in the case of agents and attorneys only for the
careful selection of any such agent or attorney) and may consult with counsel,
accountants and other skilled persons to be selected and retained by it. The
Custodian shall not be liable for anything done, suffered or omitted in good
faith by it in accordance with the advice or opinion of any such counsel,
accountants or other skilled persons. In the event that the Custodian shall be
uncertain as to its duties or rights hereunder or shall receive instructions,
claims or demands from any party hereto which, in its opinion, conflict with any
of the provisions of this Custody Agreement, it shall be entitled to refrain
from taking any action and its sole obligation, subject to applicable law and
regulation, shall be to keep safely all property held under the terms of this
Custody Agreement until it shall be directed otherwise in writing by all of the
other parties hereto or by a final order or judgment of a court of competent
jurisdiction.
          (b) Limitations of Performance. The Custodian shall not be responsible
under this Agreement for any failure to perform its duties, and shall not be
liable hereunder for any loss or damage in association with such failure to
perform, for or in consequence of the following causes:
          (i) Force Majeure. “Force Majeure” shall mean any circumstance or
event which is beyond the reasonable control of the Custodian, a Sub-Custodian
or any agent of the Custodian or a Sub-Custodian which adversely affects the
performance by the Custodian of its obligations hereunder by a Sub-Custodian or
by any other agent of the Custodian, or a Sub-Custodian including any event
caused by, arising out of or involving (A) an act of God, (B) accident,

9



--------------------------------------------------------------------------------



 



fire, water damage or explosion, (C) any computer, system or other equipment
failure or malfunction caused by any computer virus or the malfunction or
failure of any communications medium, (D) any interruption of the power supply
or other utility service, (E) any strike or other work stoppage, whether partial
or total, (F) any delay or disruption resulting from or reflecting the
occurrence of any Sovereign Risk, (G) any disruption of, or suspension of
trading in, the securities, commodities or foreign exchange markets, whether or
not resulting from or reflecting the occurrence of any Sovereign Risk, (H) any
encumbrance on the transferability of a currency or a currency position on the
actual settlement date of a foreign exchange transaction, whether or not
resulting from or reflecting the occurrence of any Sovereign Risk, or (I) any
other cause similarly beyond the reasonable control of the Custodian.
          (ii) Sovereign Risk. “Sovereign Risk” shall mean, in respect of any
jurisdiction, including the United States of America, where Investments are
acquired or held hereunder, (A) any act of war, terrorism, riot, insurrection or
civil commotion, (B) the imposition of any investment, repatriation or exchange
control restrictions by any governmental authority, (C) the confiscation,
expropriation or nationalization of any Investments by any governmental
authority, whether de facto or de jure, (D) any devaluation or revaluation of
any currency, (E) the imposition of taxes, levies or other charges affecting
Investments, (F) any change in the applicable law, or (G) any other economic or
political risk incurred or experienced.
          (c) Limitations on Liability. The Custodian shall not be liable for
any loss, claim, damage or other liability arising from the following causes:
          (i) Failure of Third Parties. The failure of any third party
including: (A) the Managing Owner; (B) any futures commission merchant(s);
(C) any issuer of Investments or book-entry or other agent of any issuer;
(D) any counterparty with respect to any Investment, including any issuer of
exchange, traded or other futures, option, derivative or commodities contract;
(E) failure of an investment advisor or other agent of any Fund; or (F) failure
of other third parties similarly beyond the control or choice of the Custodian.
          (ii) Information Sources. The Custodian may rely upon information
received from issuers of Investments or agents of such issuers, information
received from other commercially reasonable sources such as commercial data
bases and the like, but shall not be responsible for specific inaccuracies in
such information, provided that the Custodian has relied upon such information
in good faith, or for the failure of any commercially reasonable information
provider.
          (iii) Reliance on Instruction. Action by the Custodian or a
Sub-Custodian in accordance with an Instruction, even when such action conflicts
with, or is contrary to any provision of, the Trust Agreement of the Trust,
applicable law, or actions by the owners of a Fund.

10



--------------------------------------------------------------------------------



 



          (iv) Restricted Securities. The limitations inherent in the rights,
transferability or similar investment characteristics of a given Investment of a
Fund.
     9. Succession. The Custodian may resign and be discharged from its duties
or obligations hereunder by giving 60 days’ advance notice in writing of such
resignation to the other parties hereto specifying a date when such resignation
shall take effect. The Custodian shall have the right to receive from the
Managing Owner an amount equal to any amount due and owing to the Custodian,
plus any costs and expenses the Custodian shall have reasonably incurred in
connection with the termination of this Agreement. Any corporation or
association into which the Custodian may be merged or converted or with which it
may be consolidated, or any corporation or association to which all or
substantially all the escrow business of the Custodian may be transferred, shall
be the Custodian under this Agreement without further act.
     10. Termination.
          (a) This Agreement shall continue and remain in force and effect for a
period of one (1) year from the day hereof and thereafter for further successive
periods of one (1) year each, in perpetuity, unless and until terminated in
accordance with the remainder of this Section 10.
          (b) The Managing Owner and/or the Trust giving written notice to the
Custodian (either with respect to any or all of the Funds) may terminate this
Agreement on sixty (60) days’ prior written notice (or at such earlier date as
may be agreed between the Managing Owner and the Custodian). Any such notice
shall specify the Funds to which the termination of this Agreement is being
effected and for the avoidance of doubt, it is understood and agreed that the
termination of this Agreement with respect to one or more Funds shall not affect
the effectiveness of this Agreement with respect to Funds not specified in the
termination notice.
          (c) In the event that the Trust or a Fund terminates in accordance
with the Trust Agreement, this Agreement shall terminate, effective as of such
time, with respect to the Trust and all Funds (in the event that the Trust is
terminated) or the applicable Fund(s) (in the event that one or more Funds are
terminated), but only upon written notice from the Managing Owner. The Managing
Owner shall give the Custodian prompt written notice of the termination of the
Trust and/or one or more Funds. Any such notice shall specify the Funds to which
the termination of this Agreement is being effected and for the avoidance of
doubt, it is understood and agreed that the termination of this Agreement with
respect to one or more Funds shall not affect the effectiveness of this
Agreement with respect to Funds not specified in the termination notice.
          (d) In addition, without prejudice to any of the rights or obligations
accrued up to the time of termination, this Agreement may be terminated by
either (i) the Managing Owner giving written notice to the Custodian (either
with respect to any or all

11



--------------------------------------------------------------------------------



 



of the Funds) or (ii) the Custodian giving written notice to the Managing Owner
and the Trust (either with respect to any or all of the Funds):
          (i) if the other party(ies) has/have committed any material breach of
its obligations under this Agreement and failed to cure such breach within
thirty (30) days of receipt of notice from the other requiring it so to do; or
          (ii) if the other party(ies) (A) applies/apply for or consents to the
appointment of a receiver, trustee, custodian, or liquidator because of its
inability to pay its debts as they mature; (B) makes/make a general assignment
for the benefit of creditors; (C) becomes/become adjudicated as bankrupt or
insolvent or becomes the subject of an order for relief under Title 11 of the
United States Code or any foreign counterpart thereto; (D) files/file a
voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute, or an answer admitting the material allegations of a petition filed
against it in any proceeding under such law; or (E) suffers/suffer the filing
against it of an involuntary petition seeking relief under Title 11 of the
United States Code or any foreign counterpart thereto, and any such action
remains as not remedied for 90 consecutive days; or
          (iii) if an order, judgment or decree is entered, without the
application, approval or consent of the other party(ies), by any court of
competent jurisdiction, approving a petition seeking reorganization or
appointing a receiver of such other party or substantially all of the assets of
such other party, and such order, judgment or decrees continues unstayed and in
effect for any period of 60 consecutive days.
     Upon termination of this Agreement, if any Assets remain in any account of
any Fund, the Custodian shall deliver to the applicable Fund such Assets as
directed in writing by the Managing Owner. Except as otherwise provided herein,
all obligations of the parties to each other under this Agreement shall cease
upon termination of this Agreement.
     11. Fees. The Managing Owner agrees to (a) pay the Custodian upon execution
of this Agreement and from time to time thereafter reasonable compensation for
the services to be rendered hereunder, which unless otherwise agreed in writing
by the Managing Owner and the Custodian shall be as described in Schedule 3
attached hereto, and (b) pay or reimburse the Custodian upon request for all
reasonable and appropriately evidenced expenses, disbursements and advances
(other than those expenses, disbursements and advances for which the Managing
Owner and the Trust would not be required to indemnify the Indemnitees pursuant
to Section 12), including reasonable attorney’s fees and expenses, incurred or
made by it in connection with the preparation, execution, performance, delivery,
modification and termination of this Agreement. The parties hereto acknowledge
that this Section 11 shall survive the resignation or removal of the Custodian
or the termination of this Agreement

12



--------------------------------------------------------------------------------



 



     12. Indemnity. The (a) Managing Owner and the Trust (in the case of a claim
against Custodian with respect to the Trust itself or all Funds), (b) the
Managing Owner and the applicable Fund(s) (in the case of a claim against
Custodian with respect to one or more specific Funds) shall jointly and
severally indemnify, defend and save harmless the Custodian and its directors,
officers, agents and employees (collectively, the “Indemnitees”) from all loss,
liability or expense incurred by any of them (including reasonable attorney’s
fees and expenses) arising out of or in connection with (i) the Custodian’s
execution and performance of this Agreement, except in the case of any
Indemnitee, to the extent that such loss, liability or expense is due to the
gross negligence or willful misconduct of such Indemnitee, or (ii) such
Indemnitee’s following any instructions or other directions reasonably believed
by such Indemnitee to be from the Managing Owner or the Trust, except to the
extent that the Custodian’s following any such instruction or direction is
expressly forbidden by the terms hereof. The parties hereto acknowledge that the
foregoing indemnities shall survive the resignation or removal of the Custodian
or the termination of this Agreement.
     13. TINs. The Managing Owner, the Trust and each Fund represents (severally
and not jointly) that its correct TIN assigned by the Internal Revenue Service
(“IRS”) and any other applicable taxing authority is set forth in Schedule 1.
Upon execution of this Agreement, the Managing Owner, the Trust and each Fund
shall provide the Custodian with a fully executed IRS Form W-9 or W-8, which
shall include the TIN of the Managing Owner, the Trust or such Fund, as
applicable.
     14. Notices.
          (a) All communications hereunder shall be in writing and shall be
deemed to be duly given and received: (i) upon delivery if delivered personally
or upon confirmed transmittal if by facsimile; (ii) on the next Business Day (as
hereinafter defined) if sent by overnight courier; or (iii) four (4) Business
Days after mailing if mailed by prepaid registered mail, return receipt
requested, to the appropriate notice address set forth on Schedule 1 or at such
other address as any party hereto may have furnished to the other parties in
writing by registered mail, return receipt requested
          (b) In the event that the Custodian, in its sole discretion, shall
determine that an emergency exists, the Custodian may use such other means of
communication as the Custodian deems appropriate.
          (c ) “Business Day” shall mean any day other than a Saturday, Sunday
or other day on which the Custodian or a Sub-Custodian hereunder located in New
York, the United Kingdom or Canada is authorized or required by law or executive
order to remain closed.
     15. Fund Disclaimer. Notwithstanding anything to the contrary contained
herein, the parties hereto acknowledge and agree that the Trust is organized in
series pursuant to Sections 3804(a) and 3806(b)(2) of the Delaware Trust Act. As
such, the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to each series of the Trust shall be
enforceable against the assets of such series of the Trust only, and not against
the assets of the Trust generally or the assets of

13



--------------------------------------------------------------------------------



 



any other series of the Trust or against the Trustee. There may be several
series of the Trust created pursuant to the Trust Agreement of the Trust.
     16. Limitation of Limited Owner and Managing Owner Liability. This
Agreement has been made and executed by and on behalf of the Custodian, the
Trust and the Managing Owner. The obligations of the Custodian, the Trust and/or
the Managing Owner set forth herein are not binding upon any of the Limited
Owners individually but are binding only upon the assets and property identified
herein. No resort shall be had to the assets of other Funds or the Limited
Owners’ assets or personal property, for the satisfaction of any obligation or
claim with respect to a different Fund hereunder. The obligations of the Trust
set forth herein are not binding upon the Managing Owner. No resort shall be had
to the assets of the Managing Owner’s assets or personal property, for the
satisfaction of any of the Trust’s, and Funds’ or the Limited Owners’
obligations or claims hereunder.
     17. Subordination of Certain Claims and Rights. Except for amounts
hereunder for which the Managing Owner is responsible (for which the Managing
Owner shall be responsible for paying), the Custodian agrees and consents (the
“Consent”) to look solely to the applicable Fund (the “Contracting Fund”) and
its assets (the “Contracting Fund Assets”) for payment. The Contracting Fund
Assets include only those funds and other assets that are paid, held or
distributed to the Trust on account of and for the benefit of the Contracting
Fund, including, without limitation, funds delivered to the Trust for the
purchase of units in a Fund. In furtherance of the Consent, the Custodian agrees
that any debts, liabilities, obligations, indebtedness, expenses and claims of
any nature and of all kinds and descriptions (collectively, “Claims”) incurred,
contracted for or otherwise existing arising from, related to or in connection
with the Trust and its assets and the Contracting Fund and the Contracting Fund
Assets, shall be subject to the following limitations:
          (a) Except as set forth below, the Claims, if any, of the Custodian
(the “Subordinated Claims”) incurred, contracted for or otherwise existing,
arising from, related to or in connection with the Contracting Fund and the
Contracting Fund Assets and the assets of the Trust shall be expressly
subordinate and junior in right of payment to any and all other Claims against
the Trust and the Contracting Fund and any of their respective assets which may
arise as a matter of Law or pursuant to any Contract; provided, however, that
bona fide Claims of the Custodian, if any, against the Contracting Fund shall be
pari passu and equal in right of repayment and distribution with all other bona
fide Claims against the Contracting Fund;
          (b) The Custodian will not take, demand or receive from any Fund or
the Trust or any of their respective assets (other than the Contracting Fund or
its assets) any payment for the Subordinated Claims, except in accordance with
this Section 17;
          (c) Subject to this Section 17, the Claims of the Custodian with
respect to the Contracting Fund shall only be asserted and enforceable against
the Contracting Fund’s assets and the Managing Owner and its assets, and shall
not be asserted or

14



--------------------------------------------------------------------------------



 



enforceable for any reason whatsoever against the assets of any other Fund or
the Trust generally;
          (d) If the Claims of the Custodian against the Contracting Fund or the
Trust are secured in whole or in part, the Custodian hereby waives (under
section 1111(b) of the Bankruptcy Code (11 U.S.C. § 1111(b)) any right to have
any deficiency Claims (which deficiency Claims may arise in the event such
security is inadequate to satisfy such Claims) treated as unsecured Claims
against the Trust or any other Fund, as the case may be;
          (e) In furtherance of the foregoing, if and to the extent that the
Custodian receives monies in connection with the Subordinated Claims from a Fund
or the Trust (or their respective assets) other than the Contracting Fund or the
Managing Owner and their respective assets and except as permitted by this
Section 17, the Custodian shall be deemed to hold such monies in trust and shall
promptly remit such monies to the Fund or the Trust that paid such amounts for
distribution by such Fund or the Trust in accordance with the terms hereof; and
          (f) The provisions of this Section 17 shall apply at all times
notwithstanding that the Claims are satisfied, and notwithstanding that the
agreements in respect of such Claims are terminated, rescinded or canceled.
     18. Investment of Accounts. During the term of this Custody Agreement, cash
in the USD Fund accounts (i.e., which is not invested in US Securities) shall be
invested in a Trust Account at JPMorgan Chase Bank, N.A. (a “Trust Account”) or
a successor or similar investment offered by the Custodian, unless otherwise
instructed in writing by the Managing Owner and as shall be acceptable to the
Custodian. Cash in the Canadian Fund accounts (i.e., which is not invested in
Canadian Securities) shall be invested in a Canadian Dollar interest bearing
Deposit Account (“Deposit Account”) or a successor or similar investment offered
by the applicable Sub-Custodian, unless otherwise instructed in writing by the
Managing Owner and as shall be acceptable to the Custodian. The Custodian will
provide compensation on balances in the respective securities accounts (to the
extent not invested in US Securities or Canadian Securities) at a rate
determined by the Custodian from time to time. The Custodian is hereby
authorized to execute purchases and sales of investments through its own trading
facilities or capital markets operations or those of an affiliated entity. The
Custodian or any of its affiliates may receive compensation with respect to any
investment directed hereunder including without limitation charging an agency
fee in connection with each transaction. The Custodian shall not have any
liability for any loss sustained as a result of any investment made pursuant to
the terms of this Custody Agreement or as a result of any liquidation of any
investment prior to its maturity or for the failure of the Managing Owner to
give the Custodian instructions to invest or reinvest the Assets. The Custodian
shall have the right to liquidate any investments held in order to provide funds
necessary to make required payments under this Agreement. The parties hereto
acknowledge and agree that the US Main Cash account and Canadian Main Cash
account will be non-interest bearing accounts where funds will be held
uninvested and without compensation thereunder.

15



--------------------------------------------------------------------------------



 



     19. Patriot Act Disclosure. Section 326 of the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (“USA PATRIOT Act”) requires the Custodian to implement
reasonable procedures to verify the identity of any person that opens a new
account with it. Accordingly, the parties acknowledge that Section 326 of the
USA PATRIOT Act and the Custodian’s identity verification procedures require the
Custodian to obtain information which may be used to confirm the parties
identity including without limitation name, address and organizational documents
(“identifying information”). The parties agree to provide the Custodian with and
consent to the Custodian obtaining from third parties any such identifying
information required as a condition of opening an account with or using any
service provided by the Custodian.
     20. Security Procedures. In the event funds transfer instructions are given
(other than in writing at the time of execution of this Custody Agreement, as
indicated in Schedule 1 attached hereto), whether in writing, by telecopier or
otherwise, the Custodian is authorized to seek confirmation of such instructions
by telephone call-back to the person or persons designated on Schedule 4 hereto
(“Schedule 4”), and the Custodian may rely upon the confirmation of anyone
purporting to be the person or persons so designated. The persons and telephone
numbers for call-backs may be changed only in a writing actually received and
acknowledged by the Custodian. If the Custodian is unable to contact any of the
authorized representatives identified in Schedule 4, the Custodian is hereby
authorized to seek confirmation of such instructions by telephone call-back to
any one or more of the Managing Owner’s executive officers (“Executive
Officers”), which shall include the titles of President, Chief Financial Officer
and General Counsel, as the Custodian may select. Such “Executive Officer” shall
deliver to the Custodian a fully executed Incumbency Certificate, and the
Custodian may rely upon the confirmation of anyone purporting to be any such
officer. The Custodian and the beneficiary’s bank in any funds transfer may rely
solely upon any account numbers or similar identifying numbers provided by the
managing Owner or the Trust to identify (i) the beneficiary, (ii) the
beneficiary’s bank, or (iii) an intermediary bank. The Custodian may apply any
of the funds from the applicable Fund for any payment order it executes using
any such identifying number, even when its use may result in a person other than
the beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank or an intermediary bank designated. All funds transfer must
be executed by the persons listed on Schedule 4 hereto. The person confirming
such funds transfer instructions must not be the same person who authorized said
funds transfer. The parties to this Agreement acknowledge that these security
procedures are commercially reasonable.
     21. Miscellaneous. The provisions of this Agreement may be waived, altered,
amended or supplemented, in whole or in part, only by a writing signed by all of
the parties hereto. The parties hereby acknowledge and agree that this Agreement
shall be amended upon mutually agreeable terms to provide for electronic
transaction processing on the Custodian’s Transaction Initiation Platform.
Neither this Agreement nor any right or interest hereunder may be assigned in
whole or in part by any party, without the prior consent of the other parties.
This Agreement shall be governed by and construed under the laws of the State of
New York, except for Sections 15, 16 and 17, which shall be

16



--------------------------------------------------------------------------------



 



governed by and construed under the laws of the State of Delaware. Each party
hereto irrevocably waives any objection on the grounds of venue, forum
non-conveniens or any similar grounds and irrevocably consents to service of
process by mail or in any other manner permitted by applicable law and consents
to the jurisdiction of the courts located in the State of New York. The parties
further hereby waive any right to a trial by jury with respect to any lawsuit or
judicial proceeding arising or relating to this Agreement. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
[Remainder of page intentionally left blank]

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the date first written above.

            JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION
as Custodian
      By:   /s/ Gary P. Shea         Name:   Gary P. Shea        Title:   Vice
President        BROOKSHIRE RAW MATERIALS MANAGEMENT, LLC,
as Managing Owner
      By:   /s/ John M. Marshall         Name:   John M. Marshall       
Title:   Chief Executive Officer and Manager        BROOKSHIRE RAW MATERIALS
(U.S.) TRUST, for and on behalf of each Fund        By:   Brookshire Raw
Materials Management, LLC, its sole managing owner             By:   /s/ John M.
Marshall         Name:   John M. Marshall        Title:   Chief Executive
Officer and Manager   

18



--------------------------------------------------------------------------------



 



         

Schedule 1

     
Trust Notice Address:
  c/o Brookshire Raw Materials Management, LLC
 
  100 Hart Road, Suite 210
 
  Barrington, IL 60010
 
  Attention: Clyde Harrison
 
   
Managing Owner Notice Address
  100 Hart Road, Suite 210
 
  Barrington, IL 60010
 
  Attention: Clyde Harrison
 
   
Custodian Notice Address:
  (with respect to Canadian accounts)
 
   
 
  JPMorgan Chase Bank, N.A.acting through its
 
  London Branch
 
  60 Victoria Embankment
 
  London
 
  EC4Y 0JP
 
  Attention: Escrow Administration
 
  Fax No. 
 
   
 
  (with respect to U.S. accounts and all other matters with respect to this
Custody Agreement)
 
   
 
  JPMorgan Chase Bank, N.A.
 
  Attn: Collateral and Agency Services
 
  4 New York Plaza, 21st Floor
 
  New York, NY 10004
 
  Attention: Gregory P. Shea/Sandra Frierson
 
   
 
  With a copy to
 
  JPMorgan Chase Bank, N.A.
 
  UK Office address to follow
 
  London Branch
 
  60 Victoria Embankment
 
  London
 
  EC4Y 0JP
 
  Attention: Escrow Administration
 
  Fax No. 
 
   

 
 
   

 

19



--------------------------------------------------------------------------------



 



Schedule 2
Wire Instructions for Custody Funds for the Funds
[to follow]

20



--------------------------------------------------------------------------------



 



Schedule 3
Compensation

21



--------------------------------------------------------------------------------



 



Schedule 4
Authorized Persons
If by the Managing Owner-General (other than as noted below:

          Name   Telephone Number   Signatures 1. Stephen Adams   888-877-2719  
  2. Gary Sugar   888-877-2719    

If by the Managing Owner-Solely with respect to issuing instructions to buy,
sell or exchange fixed income securities, give and confirm funds transfer
instructions and provide FX trade instructions:

          Name   Telephone Number   Signatures 1. Dick Chambers       2. Stephen
Adams   888-877-2719    

22